Title: I: Lieutenant Colonel Robert Hanson Harrison to John Hancock, 11 September 1777
From: Harrison, Robert Hanson
To: Hancock, John



Sir
Chads Ford [Pa.] Sepr 11th 1777. ¾ after 8 OClock A.M.

The Enemy are now advancing. Their present appearance indicates a disposition to pursue this Route. If they do, I trust, they will meet with a suitable reception and such as will establish our Liberties. They are now advanced near the Brandiwine & have fired Several peices of Artillery. I am Sir with great respect Yr Most Obedt Servt

Rob: H: Harrison

